DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, 23-29, 31, and 33-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 recites the phrase “so that the wireless power transmitter does not respond to the search signal from the first wireless power receiver for a preset period.”  It is unclear what is included or excluded from this claim limitation because the term “so that” makes it unclear if the storing of the identifier information causes the transmitter to not respond or if it is an intended use aspect.  Potential corrections would be to change the language to “which causes the wireless power transmitter to not respond to the search signal from the first wireless power receiver for a preset period” or “wherein the wireless power transmitter uses the identifier (ID) information to refrain from responding to the search signal from the first 
Claims 21 and 23-28 are directly or indirectly dependent upon claim 19 and therefore also contain the problematic language.
Claims 29 recites the phrase “so that the wireless power transmitter does not respond to the search signal from the first wireless power receiver for a preset period.”  It is unclear what is included or excluded from this claim limitation because the term “so that” makes it unclear if the storing of the identifier information causes the transmitter to not respond or if it is an intended use aspect.  Potential corrections would be to change the language to “which causes the wireless power transmitter to not respond to the search signal from the first wireless power receiver for a preset period” or “wherein the wireless power transmitter uses the identifier (ID) information to refrain from responding to the search signal from the first wireless power receiver for a preset period.”  Please note that these are just two examples of potential corrections to the claim language and that alternative language could be used.
Claims 31 and 33-38 are directly or indirectly dependent upon claim 29 and therefore also contain the problematic language.

Response to Arguments
Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive or are moot.
Please note that the “Remarks/Arguments” section in the Applicant Arguments/Remarks Made in an Amendment filed 4/13/21 does not appear to contain any .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (US 2013/0181665) discloses a wireless power transmitter and receiver as well as control methods for transmitting power and preventing cross-connection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.P./            Examiner, Art Unit 2859                  

/EDWARD TSO/             Primary Examiner, Art Unit 2859